Case 7:20-cv-00482-TTC-RSB Document 24 Filed 09/30/20 Page 1 of 1 Pageid#: 123


                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DIVISION


  TYLER PULLING, et al,                           Civil Action No. 7:20-cv-00482
   (LION J. ROSS)
      Plaintiff,                                  MEMORANDUM OPINION

  v.                                              By: Thomas T. Cullen
                                                  United States District Judge
  CHRISTOPHER ARMS, et al,
       Defendant(s),


        Plaintiff Lion J. Ross, proceeding pro se, filed a civil rights complaint pursuant to 42

 U.S.C. §1983. By order entered August 31, 2020, the court directed plaintiff to submit, within

 20 days from the date of the order, the consent to fee form in order to complete the application

 to proceed without the prepayment of the filing fee. Plaintiff was advised that a failure to

 comply would result in dismissal of this action without prejudice.

        More than 20 days have elapsed, and plaintiff has failed to comply with the described

 conditions. Accordingly, the court will dismiss the action without prejudice and strike the case

 from the active docket of the court. Plaintiff may refile the claims in a separate action once

 plaintiff is prepared to comply with the noted conditions.

        The Clerk is directed to send a copy of this Memorandum Opinion and accompanying

 Order to plaintiff.

        ENTERED this 30th day of September, 2020.



                                             __________________________________
                                                   United States District Judge
